Citation Nr: 1620641	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-05 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final decision denying service connection for chest pain, to include a claim for costochondritis.

3. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final decision denying service connection for a neck condition, to include cervical stenosis parathesia.

4. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final decision denying service connection for headaches and migraines.

5. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final decision denying service connection for a sinus condition, to include vasomotor and allergic rhinitis.  

6. Entitlement to service connection for a sinus condition, to include vasomotor and allergic rhinitis.

7. Entitlement to service connection for nasal obstruction.

8. Entitlement to a total disability rating based on individual unemployability (TDIU), prior to October 30, 2014.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1985, and from December 1990 to May 1991, with verified service in the Persian Gulf

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision which, among other things, denied service connection for a sinus condition and chest pain with shortness of breath; a January 2010 rating decision, also by the RO in Atlanta, which denied service connection for costochondritis, cervical stenosis parathesia, vasomotor and allergic rhinitis, a nasal obstruction, and headaches and migraines; and a September 2010 rating decision which granted service connection for PTSD.  All rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

With regard to the claim for vasomotor and allergic rhinitis, the Veteran was originally denied service connection for a sinus condition in an April 2005 rating decision.  The claim for migraines was originally denied service connection in April 2005, and again in October 2007.  Concerning the claim for cervical stenosis parathesia, the Veteran was denied service connection for a neck condition in October 2007 based on a lack of diagnosis.  Finally, with regard to the claim for costochondritis, the Veteran has been denied service connection for chest pains with shortness of breath in decisions issued in February 1992, July 1998 (the RO also declined to reopen those claims in rating decisions issued in January 2005 and October 2007).  Accordingly, the Board has recharacterized these issues on appeal as claims to reopen previously denied and now final claims based on new and material evidence.  

In January 2012, and again in October 2015, the Veteran submitted a statement in which he indicated his desire to withdraw his previous requests for a hearing before a Veteran's Law Judge.  Accordingly, the Board finds that his prior requests for a Travel Board hearing have been withdrawn.  38 C.F.R. § 20.702(e) (2015.

The issues of service connection for tuberculosis and left pillar infections have been raised by the record in a February 13, 2015, statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of whether new and material evidence has been submitted to reopen previously denied claims for migraines, a neck condition, and chest pain, and the issue of service connection for a sinus condition, to include vasomotor and allergic rhinitis, and a nasal obstruction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. Since to February 11, 2010, the Veteran's PTSD has been manifested by symptomatology such as anger, irritability, depression, concentration problems, suicidal ideation, impairment of relationships with others, all resulting in deficiencies in most areas; however, the preponderance of the evidence shows that the Veteran's psychiatric disability does not more closely approximate total social and occupational impairment.  

2. From February 11, 2010, the Veteran's service-connected disabilities have as likely as not prevented him from securing or following substantially gainful employment.

3. Evidence since the last final rating decision in April 2005 denying service connection for a sinus condition raises a reasonable possibility of substantiating the claims and is not redundant of evidence then of record.


CONCLUSIONS OF LAW

1. From February 11, 2010, the criteria for an initial 70 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, DC 9440 (2015).

2. The criteria for an award of TDIU have been met from February 11, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2015).

3. New and material evidence sufficient to reopen a previously denied claim of service connection for a sinus condition has been received; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for PTSD was granted in September 2010 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the claim to reopen the previously denied claim for a sinus condition based on new and material evidence, to that limited extent, given the positive outcome below, a discussion of the duty to notify and assist is not necessary.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his service treatment records, military personnel records, Social Security Administration records, VA treatment records, VA examination reports, private medical records, and lay statements from the Veteran and his representative.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's anxiety disorder the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400, which provides the rating criteria for mental health disorders.   His PTSD is presently rated as 50 percent disabling from February 11, 2010, and as 70 percent disabling from October 30, 2014.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9440 (2015).

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2015).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." According to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Here, the Veteran's increased rating claim was originally certified to the Board on August 21, 2015, and therefore the DSM-5 is applicable to this case. However, in reviewing the evidence of record, the Board will consider the assigned GAF scores of record prior to the implementation of the DSM-5.  In doing so, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

The evidence of record shows in April 2010, a VA psychiatry general progress note shows the Veteran presented with fair eye contact and behavior; irritable and angry mood; normal speech; constricted affect; linear thought process; and fair judgment.  He denied suicidal or homicidal ideation and audio or visual hallucinations or delusions.  He was given a diagnosis of PTSD and assigned a GAF score of 50, indicating serious symptoms.  

In July 2010, the Veteran failed to appear for a VA evaluation of his PTSD.  
A psychiatry note dated May 16, 2012 indicated irritability and avoidance behavior.  He was assigned a GAF score of 50, indicating serious depression.  

A letter from the Veteran's treating VA physician, dated August 30, 2012, states that the Veteran suffered from hallucinations; anxiety; depression; irritability; thoughts about harming others; avoidance behaviors which interfere with his ability to work and deal with coworkers; insomnia; agitation; panic attacks; and poor concentration.  This letter also indicated that the Veteran had not been able to work since at least November 2009 due to his symptoms.  

A psychiatry general progress note from August 2012 reports that the Veteran had an altercation with a young  man and thought about hitting the other party, but decided to hit a hot grill instead.  As a result, the Veteran reported deciding to remove himself from crowds and limiting his interactions to family only in order to avoid physical altercations.  He reported not working since 2009.  Behavior was fair and cooperative; speech was normal; mood was anxious; affect constricted; thought process was linear; insight and judgment were fair.  He denied suicidal and homicidal ideation.  He was assigned a GAF score of 50, indicating serious symptoms.  

A mental health note from January 23, 2013, indicates that the Veteran was arrested after a verbal and physical altercation with his wife, in which he hit her open-handed in the face.  He expressed remorse for his actions.  He reported panic attacks at least once a day which kept him from going to school functions.  He also reported that his wife said divorce was a possible option.  His behavior was fair and cooperative; speech normal; mood was embarrassed; affect constricted; thought process was linear; insight and judgment were fair.  He denied suicidal or homicidal ideation.  He was assigned a GAF score of 50, indicating serious symptoms

A mental health progress note dated April 18, 2013 shows that the Veteran reported getting along with his wife.  He reported being requested to get anger management by a court due to lashing out at his wife physically.  He presented as casually dressed.  Behavior was fair and cooperative; speech normal; mood was accepting; affect was constricted; thought process was linear; insight and judgment were fair.  He denied suicidal or homicidal ideation and denied hallucinations and delusions.  He was assigned a GAF score of 50, indicating serious symptoms.  

A mental health note dated September 24, 2013, shows that the Veteran was required to attend weekly anger management classes due to his history of domestic violence.  He presented as casually dressed; fair behavior; normal speech; mood was accepting; affect was constricted; thought process was linear.  He denied suicidal and homicidal ideation.  Judgment was fair.  He was assigned a GAF score of 50, indicating serious symptoms.  

A letter from the Veteran's treating VA physician, dated December 30, 2013, indicated that the Veteran's PTSD included nightmares, insomnia, depression, anxiety, anger, irritability, hypervigilance, passible suicidal ideation, and increased startle response.  He also had difficulty with interpersonal relationships and was unable to maintain employment since 2009, due to his condition.  

In April 2014, a mental health note indicated that the Veteran had had an altercation with a neighbor whom he previously considered a friend.  He stated he was complying with his legal requirements and denied alcohol consumption.  He also indicated that he would be taking a cruise with his family, but was not looking forward to it.  He expressed a depressed and anxious mood.  Behavior was fair and frustrated; speech normal; affect constricted; thought process was linear; insight and judgment were fair.  He denied suicidal or homicidal ideation.  

On September 26, 2014, the Veteran presented for a VA examination to evaluate his PTSD.  He was found to have a persistent negative emotional state, markedly diminished interest or participation in significant activities, and persistent inability to experience positive emotions.  Other symptoms included irritable behavior and angry outbursts; problems with concentration; sleep disturbances; depressed mood; anxiety; suspiciousness; panic attacks; circumstantial, circumlocutory or stereotyped speech; and disturbances of motivation and mood. 

A letter from the Veteran's VA treating physician dated October 30, 2014, stated that the Veteran had previously moved from New York to Atlanta because a voice had told him to hurt an individual at work.  His symptoms included nightmares; insomnia; paranoia; depressed mood; anxiety; anger; irritability; hypervigilance; vague homicidal ideation; poor concentration; passive suicidal ideation; and increased startle response.  She stated that the Veteran had been unable to maintain employment since at least 2009.  He also continued to have difficulty with interpersonal relationships.  

A mental health note from March 12, 2015, indicated fair and cooperative behavior; normal speech; anxious mood; constricted affect; linear thought process; fair insight and judgment.  He reported increased irritability with his mother-in-law who lived with him.  

In light of the above, the Board finds that the Veteran should be granted a 70 percent rating for his service-connected PTSD from the date of service connection, which is February 11, 2010.  In reaching this conclusion, the Board finds that the medical evidence of record clearly shows that the Veteran's PTSD has resulted in deficiencies in most areas, including work, school, family relations, judgment, thinking, and mood.  Particularly, he has exhibited suicidal ideation, regular panic and depression which interferes with his ability to function,  impaired impulse control, inability to adapt to stressful situations, and inability to establish and maintain effective relationships.  The Board also notes that the Veteran has been assigned consistent GAF scores of 50 since the time service connection was granted, indicating that his symptoms have been consistent throughout.  He has engaged in physical altercations with family and friends, experienced difficulty maintaining employment, and experienced severe depression and anxiety throughout that time.  Accordingly, the Board is satisfied that an initial rating of 70 percent for PTSD should be granted.  

The Board has considered whether the Veteran's PTSD has resulted in total social and occupational impairment at any time since service-connection was granted, such that a 100 percent scheduler evaluation is warranted, but finds that it has not.  Particularly, there were no indications of gross impairment of thought processes or communication and no signs of persistent delusions or hallucinations.  The Veteran has maintained at least minimal personal hygiene.  Finally, while the Veteran does experience some memory issues, it has never been extended to loss for names of close relatives, his own occupation, or his own name.  He has never been found to be disoriented to time and place.  Accordingly, there is presently insufficient evidence in the record upon which to assign a 100 percent rating.  Id. (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).    

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's psychiatric disability since it provides broad criteria with non-exhaustive examples.  As the schedular rating criteria are more than adequate to evaluate the symptoms and manifestations of the Veteran's psychiatric disorder, referral for consideration of an extraschedular rating for this disability is not warranted.     


III. TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record. In this instance, the Veteran has been awarded entitlement to TDIU effective October 30, 2014. However, his appeal stems from the disagreement with the initial disability rating assigned following service connection which is effective February 11, 2010. As entitlement to TDIU is part and parcel of the claim for an increased disability rating for PTSD, the Board now will determine if he is entitled to TDIU at any point prior to October 30, 2014.

Generally, a Veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 U.S.C.A. § 115 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015). Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19 (2015).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities-provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. 38 C.F.R. § 4.16(a). 

In the above opinion, the Veteran's PTSD has been assigned a 70 percent disability rating since February 11, 2010, therefore, the Veteran meets the required disability rating from that date forward.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran has been unemployable since the date of service connection for PTSD.  

In reaching this conclusion, the Board refers to the multiple statements from his treating VA physician, who has consistently held that the Veteran had not worked since at least 2009, and that his inability to do so was due to his psychiatric condition.  The Board acknowledges that the evidence indicates he had not worked since November 2009, however, February 11, 2010, is the first date on which the Veteran was granted service connection for PTSD and therefore became eligible for a grant of TDIU.

IV. 
New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124. 

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the RO has previously found in favor of reopening a claim. 

The Veteran was initially denied service connection for a sinus condition in an April 2005 rating decision.  At that time, he was denied service connection based on a lack of diagnosis.  In October 2007, the Veteran was again denied service connection.  In that rating decision, the AOJ declined to reopen the previously denied and now final claim because, despite evidence of a diagnosed sinus condition in the Veteran's medical records, there was no evidence available showing that the condition was caused by military service.  On November 26, 2007, the Veteran filed a notice of disagreement with that decision, which is significant as it initiated an appeal as to that issue from the October 2007 rating decision.  In November 2009, the RO issued a statement of the case in which it de facto reopened the prior claim, but denied the claim because there was no indication that his various diagnoses were related to active service.  The Veteran failed to submit a VA Form 9 (Appeal to the Board of Veterans' Appeals) and perfect his appeal of that denial until March 2010.  

Notably in January 2010, the RO issued a rating decision which denied service connection for vasomotor and allergic rhinitis.  Rhinitis is defined as inflammation of the mucous membranes of the nose and allergic rhinitis is defined as a general term used to denote any allergic reaction of the nasal mucosa; vasomotor rhinitis is defined as any allergic or nonallergic rhinitis not caused by an infectious agent.  Dorland's Illustrated Medical Dictionary, 1639 (32nd Ed., 2012).  In light of these definitions which clearly refer to the nasal passages, the Board considers that claim as included in the claim for service connection for a nasal condition.  Thus, the January 2010 rating decision is seen as reaffirming the October 2007 decision and November 2009 statement of the case, and the VA Form 9 submitted on March 1, 2010 may be construed as timely.  Accordingly, the Board will consider all evidence submitted since the April 2005 decision in assessing whether new and material evidence has been submitted in this case.  Specifically, because the claim was denied at that time for lack of a diagnosed condition, the evidence necessary to reopen the claim should pertain to that fact.

After a careful review of the Veteran's claims file, the Board finds that his VA treatment records include multiple notations of various sinus conditions, including allergic rhinitis and acute sinusitis.  Because these constitute a potential diagnosis of a sinus condition, which was lacking at the time of the April 2005 rating decision, the Board is satisfied that new and material evidence has been submitted sufficient to reopen the previously denied claim for a sinus condition.  


ORDER

Entitlement to a 70 percent rating for PTSD is granted, effective February 11, 2010; entitlement to a total disability rating for PTSD is denied.  

Entitlement to TDIU is granted, effective February 11, 2010.

New and material evidence having been submitted, the previously denied and final claim for service connection for a sinus condition, to include the claim for vasomotor and allergic rhinitis, is reopened; to this limited extent the claim is granted.


REMAND

Having carefully reviewed the record, the Board finds that VA has not provided the Veteran with the required notice of how to reopen his previously denied claims for service connection for migraines, a neck condition (to include cervical stenosis) and chest pain with shortness of breath (to include costochondritis).  

As discussed above, the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants.  When providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform the claimants seeing to reopen a previously and final disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  

In this case, the Veteran was initially denied service connection for migraines in an April 2005 rating decision in which the VA admitted a diagnosis, but stated that the present disability could not be linked to service.  This denial was reaffirmed in an October 2007 rating decision, which again denied based on a lack of nexus between service and the present disability.  The October 2007 rating decision also denied service connection for a neck condition which was based on a lack of in-service incident and nexus to that incident, but appears to concede a present diagnosis. When the Veteran sought to reopen those claims which are now at the heart of this remand, he was issued a notification, dated September 23, 2009, which incorrectly stated his previous claims for migraines and a neck condition were denied because he lacked a diagnosis of a chronic condition.  That notice also failed to fully explain what constitutes new and material evidence.  The Board finds this problematic because it implied that the Veteran needed to submit evidence that would not constitute true new and material evidence in this case.  (The Board recognizes that in May 2014, the Veteran was sent a new VCAA notice with regard to several new and material evidence claims, including his claim for migraines, but that notice incorrectly stated that the initial denial took place in January 2010- the rating decision now on appeal.  Regardless, that notice also failed to fully explain what constitutes new and material evidence).  Therefore, a remand for issuance of an appropriate VCAA letter on the claims of whether new and material evidence has been presented to reopen a claim for service connection for a neck condition (to include cervical stenosis and migraines is necessary at this time.

Costochondritis is defined as an "inflammation of the cartilaginous junction between a rib or ribs and the sternum."  Dorland's Illustrated Medical Dictionary, 423 (32nd Ed., 2012).  Because the Veteran was twice denied service connection for musculoskeletal chest pain in 1992 and 1998, the Board has recharacterized the claim for service connection for costochondritis as one to reopen the previously denied claims based on new and material evidence (in fact, the Veteran's hand written claim for costochondritis, submitted in August 2009, characterized that claim as one to "reopen").  The Board also notes that for the same reasons discussed in the above decision dealing with the claim to reopen a claim for a nasal condition, the January 2010 rating decision reaffirmed the November 2009 statement of the case, which explicitly referred to the Veteran's prior history of musculoskeletal chest pain, and therefore, the VA Form 9 submitted in March 2010 is timely to perfect the appeal as to the October 2007 rating decision.

The Veteran was initially denied service connection for chest pain in February 1992.  At that time, the rating decision explicitly referred to undiagnosed musculoskeletal chest pain.  In July 1998, he was again denied service connection for chest pain, this time as an undiagnosed illness because there was no objective medical or nonmedical evidence indicating a disability due to chest pain.  In January 2005, the RO issued a rating decision in which it declined to reopen the previously denied and now final claims for chest pains based on a lack of new and material evidence, namely there continued to be no evidence of a chronic chest pain condition in the evidence of record.  Prior to that decision in March 2004, the Veteran had been given notice of what constituted new and material evidence, but was not provided with a description of why his prior claims had been denied, and thus, what evidence was necessary to reopen the claim.  In October 2007, the RO again declined to reopen the claim for chest pain.  Notice sent to the Veteran in June 2006 prior to that denial also failed to address the reasons his previous claims had been denied.   VCAA notice sent prior to the issuance of the January 2010 rating decision in September 2009 did not address the issue of new and material evidence at all with regard to the chest pain claim.  To date, the Veteran has yet to be given adequate notice with regard to his claim for chest pain that explicitly states why his previous claims were denied, and what evidence he must submit to reopen the previous claim.  Accordingly, that claim should be remanded so that proper notice may be given and the Veteran is given adequate time to provide the evidence required.  

As discussed above, the Board has found that new and material evidence has been submitted sufficient to reopen a previously denied claim for a sinus condition, which includes the claims for vasomotor and allergic rhinitis.  VA's duty to assist requires it to provide a medical examination or medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current diagnosed disability; establishes that the Veteran suffered and event, injury or disease in service, and indicates that the present disability may be associated with that in-service incident, illness or event.  38 C.F.R. § 3.159(c)(4)(1) (2015).  The Court has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In the instant matter, the Veteran's VA treatment records show various diagnoses for a sinus condition, including rhinitis.  Additionally, the Veteran has verified service in the Persian Gulf.  A January 21, 2005 VA examination report goes so far as to note decreased nasal breathing which "may be" related to his Southwest Asia service, but stops short of providing a full etiology opinion.  The Board finds that in light of these facts, a VA examination should be conducted to assess whether his present sinus conditions are related to his active service.

Finally, with regard to the claim for a nasal obstruction, an October 28, 2005 VA examination clearly refers to a nasal obstruction as well as bilateral maxillary polyps.  However, that examination does not explicitly  provide an etiology opinion with regard to this.  Accordingly, the Veteran should be afforded a VA examination in connection with this claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue to the Veteran an appropriate VCAA notice letter on the claims, to include notification of the requirements to establish service connection and to reopen the previously denied claims, which specifically inform him of why service connection for his migraines and neck condition (to include cervical stenosis) had been previously denied, and the nature of the evidence needed to reopen those claims.  

2. Schedule the Veteran for a VA examination in connection with his claim for service connection for a sinus condition, to include his claim for vasomotor and allergic rhinitis.  The examiner should take a thorough history from the Veteran and review the entire claims file, including his service treatment records.  All diagnostic testing deemed necessary should be conducted.  

The examiner is requested to provide a diagnosis for any sinus condition found, to include any form of rhinitis or nasal obstruction.  For each diagnosed condition, the examiner should state whether it is at least as likely as not related to any incident of the Veteran's active service, to include his service in the Persian Gulf.  

If the Veteran is found to have signs or symptoms which are respiratory in nature but cannot be attributed to a known diagnosis, the examiner should so state and provide an explanation for how that conclusion was reached.

All opinions and diagnoses given should be supported by citation to evidence in the record, known medical principles, and medical treatise evidence.  

3. Thereafter, readjudicate all issues on appeal in light of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and afforded an appropriate amount of time to respond before returning the matter to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


